IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,984-01


                      EX PARTE NEIMAN ANTWONE ROSS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. W13-56830-K(A)
                      IN THE CRIMINAL DISTRICT COURT NO. 4
                              FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to twenty years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because counsel did not adequately inform him of the weaknesses of the State’s case and the

opportunity to suppress police statements.

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Moody, 991
                                                                                                      2
S.W.2d 856, 857–58 (Tex. Crim. App. 1999). In these circumstances, additional facts are needed.

As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is

the appropriate forum for findings of fact. The trial court shall order trial counsel to respond to

Applicant’s claim of ineffective assistance of counsel. The trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make specific findings detailing how

counsel advised Applicant about the viability of the State’s case and whether counsel erred. The trial

court shall also make specific findings addressing the credibility of Applicant’s claim that but for

counsel’s alleged errors, he would have insisted on a jury trial. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.
                                   3

Filed:         November 14, 2018
Do not publish